Citation Nr: 1737643	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to a disability rating in excess of 10 percent for sinusitis. 


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2002 to July 2003, with service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2015, the Veteran revoked a veterans service organization as power of attorney.  Although the Veteran appointed new representation on VA Form 21-22 in July 2015, the form was not signed by the designated agent.  The Board sent a letter to the Veteran in June 2016 seeking clarification of his representation.  The Veteran did not respond to this letter.  Therefore, and in light of the absence of a completed VA Form 21-22 appointing a representative, the Board considers the Veteran to be unrepresented.  

In April 2017, the Veteran underwent a VA examination.  The VA examiner indicated that the Veteran's sleep impairment was a symptom of his diagnosed psychiatric disorder.  Subsequently, in a May 2017 rating decision, the RO granted service connection for PTSD to include an adjustment disorder with sleep disorder and assigned a 30 percent disability rating from July 11, 2013, and a 50 percent disability rating from October 14, 2016.  The Veteran has not appealed the RO's determination.  As the benefits sought on appeal have been fully resolved in the Veteran's favor, the claims for service connection for an acquired psychiatric disorder and a sleep disorder on appeal to the Board have been rendered moot and there is no longer a question or controversy remaining with respect to these issues.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's chronic maxillary sinusitis more nearly approximates more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; he has not had sinus surgery.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for chronic maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial disability rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Analysis

The Veteran's service-connected sinusitis is rated at 10 percent under the criteria found at 38 C.F.R § 4.97, DC 6513, for chronic maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97. 

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

In this case, the evidence does not show that the Veteran had incapacitating episodes of sinusitis requiring bedrest and treatment by a physician during the relevant time period; therefore the Board will evaluate the severity of the Veteran's sinusitis based on the frequency of non-incapacitating episodes per year.  

During a September 2011 VA examination, the Veteran reported having sinus problems six times a year with each episode lasting two weeks.  The Veteran indicated that he was incapacitated as often a three times per year.  The Veteran reported that he experienced headaches, interference with breathing through the nose, hoarseness, purulent discharge, pain, and crusting.  The symptoms did not require prolonged antibiotic treatment (lasting 4 to 6 weeks).  

In July 2012, the Veteran underwent a VA examination.  The examiner reported that he could not confirm a diagnosis of chronic maxillary sinusitis because the Veteran's exam was normal and the Veteran is asymptomatic between episodes.  As such, the examiner did not complete the disability benefits questionnaire (DBQ) to assess the severity of the Veteran's sinusitis.  However, the Board finds the July 2012 VA examination to have minimal probative weight because the Veteran had a confirmed diagnosis of acute sinusitis in the earlier September 2011 VA examination.  

The Veteran was most recently afforded a VA examination in October 2016 to assess the severity of his service-connected sinusitis.  The examiner reported that the Veteran has recurrent attacks of sinusitis with nasal discharge.  Every sinusitis episode is accompanied by pain of the affected sinus and purulent discharge.  The Board notes that although the VA examiner indicated on the DBQ that the Veteran has six non-incapacitating episodes a year, the examiner noted in the medical history section of the VA examination report that the Veteran has 6-7 attacks per year.  As more than six non-incapacitating episodes warrant a higher 30 percent disability evaluation, the Board resolves the benefit of the doubt in favor of the Veteran, and finds that a disability evaluation of 30 percent is warranted for the period on appeal. 

In making its determination, the Board also notes that the Veteran's sinusitis does not warrant a higher, 50 percent, disability evaluation.  During the relevant time period, the Veteran has not undergone sinus surgery, nor has near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Therefore, a higher disability rating is not applicable.  

Therefore, in giving the Veteran the benefit of the doubt, and considering the evidence of record as a whole, the Board finds that the preponderance of the evidence supports a finding that the Veteran's chronic maxillary sinusitis symptomatology meets the criteria for a 30 percent disability rating.

In reaching this decision, the Board notes that the Veteran, whose most recent VA examinations indicate current employment, has not raised a claim for a total disability evaluation based upon individual unemployability or any other associated issues.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to an initial disability rating of 30 percent, and no higher, for chronic maxillary sinusitis is granted, subject to the controlling regulations governing monetary awards.


REMAND

The Veteran was afforded a VA examination in May 2017 to determine the nature of his hypertension.  Although the examiner opined that the Veteran's hypertension was less likely than not related to his military service, the examiner did not adequately explain his conclusions or provide an adequate rationale.  In his report, the examiner provided a detailed history of the Veteran's blood pressure readings.  However, the Board finds that such a rationale is merely a recitation of the Veteran's pre- and post-service medical history.  

Furthermore, in addressing whether the Veteran's hypertension was caused or aggravated by his acquired psychiatric disorder, the examiner relied on the lack of an opinion provided by the April 2017 VA mental health examiner.  In further support of his rationale, the examiner pointed to an excerpt from a 2009 medical journal article, which he quotes as stating "research to date has not established whether PTSD and depression is associated with essential hypertension rather PTSD and/or depression appears to be independent of hypertension."  See Kibler, JL, et al., Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey, BEHAV. MED., 34(4): 124-32 (Winter 2009).  A review of the cited article reveals that the examiner's reference is inaccurate and an incorrect characterization of the study's findings.  As such, the Board finds that an addendum opinion is necessary to determine the nature of the Veteran's hypertension, to include as secondary to his service-connected acquired psychiatric disorder.  

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2.  Afford the Veteran a VA examination to determine the precise nature of his hypertension.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following questions completely:

i.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is caused by any of his service-connected disabilities, to include an acquired psychiatric disorder?

ii.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities, to include an acquired psychiatric disorder?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service-connected disability.

iii.)  If the answers to the previous questions are negative, is it at least at likely as not (a fifty percent probability or greater) that the Veteran's hypertension began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


